Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This action is responsive to election of the restriction dated 10/22/2021.


Election/Restriction
Claims 1-11, 12-23 and 24-25 are now present in this application. Claims 1, 2 and 24 are independent.  

Applicant's election without traverse of claims 1-11, 12-23 is acknowledged.
Applicant have the right to file a divisional application covering the subject matter of the non-elected claims.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 5/13/2020, 2/14/2020 and 8/10/2018 has/have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 7 and 8 are objected to because of the following informalities:.
In claim 7, it is requested that Applicants spell out the acronym “1T-1MTJ ” so as to avoid any possible confusion as to the meaning of this term. Appropriate correction is required.
In claim 8, it is requested that Applicants spell out the acronym “SOT” and “GSHE” so as to avoid any possible confusion as to the meaning of this term. Appropriate correction is required.	
Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.


 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-11 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Zhu et al. (2009/0161422).
Regarding claim 1, Zhu teaches a memory device (specially refer figure 2 and relate texts), comprising: 

a transistor 214 on the front side between the second conductive line 218 and the substrate 210; and 
a magnetic tunnel junction (MTJ) 206 on the backside between the first conductive line  240 and the substrate, wherein one end of the MTJ is coupled through (220/222/204/212) the substrate 210 to the transistor 214 and an opposite end of the MTJ is connected to the first conductive line 240 , and wherein the transistor is further connected to the second conductive line 218 on the front side.  
Regarding claim 2 (the memory device of claim 1), Zhu teaches the MTJ is connected to a drain of the transistor 214, and a source of the transistor 214 is coupled to the second conductive line 218.  
Regarding claim 3 (the memory device of claim 2), Zhu teaches the MTJ  206 is connected to the drain of the transistor using a through via (220/222/204 of 210 )  that extends through the substrate 210 from the front side to the backside.  
Regarding claim 4 (the memory device of claim 2), Zhu teaches a gate of the transistor 214 is coupled to a word line 216.  
Regarding claim 5 (the memory device of claim 1) Zhu teaches the first conductive line  240 comprises a bit line and the second conductive line 218 comprises a source line (fig. 2).  
Regarding claim 6 (the memory device of claim 5), Zhu teaches the bit line comprises a read bit line 240 and a write bit line 208. 
 
Regarding claim 7 (the memory device of claim 1), Zhu teaches the memory device [0009] comprises a 1T - 1MTJ (transistor 214 and MTJ 206) magnetic random access memory (MRAM). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2009/0161422) in view of Oguz et al. (2019/0304524).
Regarding claim 8 (the memory device of claim 1), Zhu teaches all limitations as cited in the above claim  except for the MTJ device includes a SOT electrode comprising GSHE material.  
Oguz teaches the MTJ device includes a SOT electrode 101 (fig. 5) comprising GSHE material ([0044] in lines 10-20). 
 before the effective filling date of the claimed invention at the time the invention was made to form the MTJ device includes a SOT electrode comprising GSHE material in Zhu’s device because a high degree of spin-orbit coupling has an ability to inject a large spin polarized current in to the free magnet structure ([0044] in first 4 lines).  
  
Regarding claim 9 (the memory device of claim 8), Oguz teaches the GSHE material ([0044] in lines 10-20) comprises at least one of β-Tantalum (β-Ta), β-Tungsten (β-W), Pt, Hf, Ir, Bi, and doped Cu.  

Set of claims 12-23 
Claims 12, 16, 18-19 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Zhu et al. (2009/0161422).
Regarding claim 12, Zhu teaches a memory device (specially refer figure 2 and relate texts), comprising: 
a substrate 210; 
a backside (top portion) of the substrate comprising: 
a read bit line 240 and write bit line 208; and 
a magnetic tunnel junction (MTJ) device 206; and 
a front side of the substrate (lower portion) comprising: 
a source line 218; and 
a transistor 214 controllable by a wordline 2196  and coupled to the source line 218. 
Regarding claim 16 (the memory device of claim 12), Zhu teaches the memory device comprises a three terminal device, wherein the read bit line 240 and the write bit line  208 on the backside form a first terminal and a second terminal, and the source line 218 forms a third terminal. 
Regarding claim 18 (the memory device of claim 12), Zhu teaches the word line 216 is coupled to a gate terminal of transistor 214.  

Regarding claim 19 (the memory device of claim 12), wherein the memory device [0009] comprises a 1T- 1MTJ (transistor 214 and MTJ 206) magnetic random access memory (MRAM).

Claims 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2009/0161422) in view of Oguz et al. (2019/0304524).
Regarding claim 17 (the memory device of claim 12), Zhu teaches one of drain/source terminals of the transistor 21 on the front side is coupled through the substrate 210  to the SOT electrode on the backside, and another of the source/drain terminals is coupled to the source line  218 on the front side. 
Zhu do not teach one of drain/source terminals of the transistor on the front side is coupled through the substrate to the SOT electrode on the backside.
Oguz teaches one of drain/source terminals 506 of the transistor 502 on the front side is coupled through the substrate to the SOT electrode 101 on the backside ((specially refer figure 5 and relate texts).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form one of drain/source terminals of the transistor on the front side is coupled through the substrate to the SOT electrode on the backside in Zhu’s structure because a high degree of spin-orbit coupling has an ability to inject a large spin polarized current in to the free magnet structure ([0044] in first 4 lines).  
Regarding claim 20 (the memory device of claim 12), Zhu teaches all limitations as cited in the above claim  except for the MTJ device includes a SOT electrode comprising GSHE material.  
Oguz teaches the MTJ device includes a SOT electrode 101 (fig. 5) comprising GSHE material ([0044] in lines 10-20). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the MTJ device includes a SOT electrode comprising GSHE material in Zhu’s device because a high degree of spin-orbit coupling has an ability to inject a large spin polarized current in to the free magnet structure ([0044] in first 4 lines).  
Regarding claim 21 (the memory device of claim 12), Oguz teaches the GSHE material ([0044] in lines 10-20) comprises at least one of β-Tantalum (β-Ta), β-Tungsten (β-W), Pt, Hf, Ir, Bi, and doped Cu.  

Reasons for Indication of Allowable Subject Matter
Claims 10-11, 13-15, 22-23 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Zhu et al. (2009/0161422) in view of Oguz et al. (2019/0304524), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 10 (the memory device of claim 8 the MTJ device includes a free magnetic layer 252 coupled the SOT electrode, wherein the SOT electrode is coupled to a write bit line; and an opposite end of the MTJ device is coupled to a read bit line. The remaining claim 11 dependent from the above claim and therefore also considered objected.
Regarding claim 13 (the memory device of claim 12), wherein the MTJ device on the backside includes a SOT electrode comprising a spin hall effect material and a free magnetic layer in direct contact with the SOT electrode, wherein the SOT electrode defines one end of the MTJ device and is coupled to the write bit line; and a top electrode defines an opposite end of the MTJ device and is coupled to the read bit line. The remaining claims 14-15 dependent from the above claim and therefore also considered objected.
Regarding claim 22 (the memory device of claim 20), wherein the MTJ device includes a free magnetic layer coupled the SOT electrode, wherein the SOT electrode is coupled to a write bit line; and an opposite end of the MTJ device is coupled to a read bit line.  The remaining claim 23 dependent from the above claim and therefore also considered objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819